Because I find this matter to be controlled by this court's pronouncements in State v. Johnson (1986), 34 Ohio App.3d 94,517 N.E.2d 262, and State v. Cooper (1989), 61 Ohio App.3d 344,572 N.E.2d 790, I concur in the determination that the motion to suppress was properly denied.
State v. Johnson involved police officers' observations of a male, standing on a corner, acting suspiciously. The officers asked him his name, then conducted a routine warrant check and learned that there was an outstanding warrant for his arrest. This court affirmed the subsequent denial of the defendant's motion to suppress, and stated:
"The United States Supreme Court has acknowledged that not all personal intercourse between the police and citizens involves the `seizures' of persons. Reid v. Georgia (1980),448 U.S. 438, [100 S.Ct. 2752, 65 L.Ed.2d 890]; Terry v. Ohio
(1968), 392 U.S. 1 [88 S.Ct. 1868, 20 L.Ed.2d 889], 44 O.O.2d 383. The test for determining whether there has been a seizure is whether, under the circumstances presented, a reasonable person would have believed he or she was not free to leave. UnitedStates v. Mendenhall (1980), 446 U.S. 544, 554 [100 S.Ct. 1870,1877, 64 L.Ed.2d 497, 509]. The freedom of movement may be curtailed by the police either by force or show of authority.Dunaway v. New York (1979), 442 U.S. 200 [99 S.Ct. 2248,60 L.Ed.2d 824].
"In the case at bar, the defendant was approached by the police and asked his name. Although the police were in uniform, their guns were not drawn and the defendant was not ordered to do anything. The defendant voluntarily gave his name to the police and a routine warrant check was conducted. The check revealed that the defendant had an outstanding warrant. At that point, the police seized the defendant placing him under arrest. *Page 499 
"We do not believe that the mere presence of uniformed officers constitutes a seizure under the Fourth Amendment, [n]either does the fact that police asked, and the defendant answered, a question as to his identity. As stated by the United States Supreme Court in Florida v. Royer (1983), 460 U.S. 491,497 [103 S.Ct. 1319, 1323, 75 L.Ed.2d 229, 235]:
"`* * * [L]aw enforcement officers do not violate the Fourth Amendment by merely approaching an individual on the street or in another public place, by asking him if he is willing to answer some questions, by putting questions to him if the person is willing to listen, or by offering in evidence in a criminal prosecution his voluntary answers to such questions. * * *' (Citations omitted.)
"Accordingly, we conclude that the defendant was not seized until after the police were aware of an outstanding warrant on the defendant. If there is no seizure within the meaning of the Fourth Amendment, then no constitutional right has been infringed. Id. at 498 [103 S.Ct. at 1324, 75 L.Ed.2d at 236]. Therefore, the trial court properly overruled the defendant's motion to suppress." (Footnotes omitted.) Id. at 96,517 N.E.2d at 264.
Similarly, in State v. Cooper, supra, this court determined that pursuant to Florida v. Rodriguez (1984), 469 U.S. 1, 5-6,105 S.Ct. 308, 310-311, 83 L.Ed.2d 165, 170-171; Florida v.Royer (1983), 460 U.S. 491, 497-498, 103 S.Ct. 1319, 1323-1324,75 L.Ed.2d 229, 235-236; and Immigration  Naturalization Serv.v. Delgado (1984), 466 U.S. 210, 221-222, 104 S.Ct. 1758, 1765,80 L.Ed.2d 247, 258-259, police interrogation relative to one's identity, or request for identification, is not a "seizure" within the meaning of the Fourth Amendment. This court stated:
"[I]t is clear that [defendant] was not under any compulsion to respond to Officer Chura's request for identification, and that [defendant] was free to go until Chura discovered the outstanding warrant. We therefore conclude that a `consensual encounter' took place and that [defendant] was not seized within the meaning of the Fourth Amendment when asked for identification by the officer." Id., 61 Ohio App.3d at 346, 572 N.E.2d at 791.
Likewise, in this case, the record reveals that Officer Terpay was on patrol and observed defendant driving slowly. He later saw defendant standing alongside the vehicle, and became suspicious due to the nature of the area and the late hour. The officer then asked defendant for identification. In response, defendant handed the officer his license, and a routine LEADS check revealed that defendant's driving privileges had been suspended, so Terpay issued a citation to him. By application of the foregoing precedent, the request for identification was a consensual encounter, and no seizure occurred until after the officer became aware that defendant had driven *Page 500 
without privilege to do so. Thus, defendant's Fourth Amendment rights were not violated, and the motion to suppress was properly denied.